NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted April 17, 2007
                                Decided April 19, 2007


                                         Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-4719                                              Appeal from the United
                                                         States District Court for the
UNITED STATES OF AMERICA,                                Northern District of Illinois,
     Plaintiff-Appellee,                                 Eastern Division.
              v.
                                                         No. 04 CR 534
MARTIN VALADEZ,                                          John W. Darrah, Judge.
     Defendant-Appellant.


                                         Order

   Martin Valadez has been sentenced to life imprisonment following his convic-
tions of drug offenses and money laundering. His appointed counsel has filed a mo-
tion to withdraw from the appeal under Anders v. California, 386 U.S. 738 (1967).
Valadez was invited to respond, see Circuit Rule 51(b), and has done so.

    The district court allowed the prosecution to introduce recorded conversations
between Valadez and an informant. We agree with counsel’s assessment that a chal-
lenge to this decision would be frivolous. The district judge relied on Fed. R. Evid.
901, which allows a recorded conversation to be admitted if sufficient evidence
shows that the recording is accurate. Establishing a chain of custody is one way to
meet this standard; demonstrating the reliability of a recording via technical at-
tributes of the recording system is another; identification of the voice by persons
who know the speaker is a third. See United States v. Eberhart, 467 F.3d 659, 667
(7th Cir. 2006). The district court—making the admissibility decision under Fed. R.
Evid. 104(a)—credited the prosecution’s evidence that the recording was made by a
No. 05-4719                                                                      Page 2


digital device that precluded erasing, altering, or recording over any track, and that
marked every track with an accurate date and time. The evidence also showed the
recording’s chain of custody. Finally, three witnesses acquainted with the voices of
Valadez and the informant identified them as the persons heard on the recordings.
The recordings therefore were admissible.

   As for the sentence: the district judge concluded that Valadez distributed at least
50 kilograms of cocaine, producing a base offense level of 36, see U.S.S.G. §2D1.1(c),
which the judge raised to 43 because Valadez possessed guns, played a leadership
role, obstructed justice, and committed a murder in the course of his crimes. See
U.S.S.G. §2A1.1, §2D1.1(b)(1), (d)(1), §3B1.1, §3C1.1. Counsel concludes that a chal-
lenge to these calculations would be frivolous in light of the compelling evidence
supporting them; we agree with that conclusion. It is unnecessary to spell out the
supporting details in this non-precedential order.

    That leads to the question whether the life sentence was reasonable. Like coun-
sel, we think that any challenge would be frivolous. A life sentence is entirely ap-
propriate for the leader of a large-scale drug-distribution enterprise who commits
murder in order to keep his business going. See United States v. Lopez, 430 F.3d
854, 856-57 (7th Cir. 2005).

    In addition to arguing that some of the points we have already considered are
substantial enough to press forward with an appeal, Valadez asks us to consider
whether the district court had subject-matter jurisdiction. He believes that the
omission of drug quantities from the indictment spoiled the district court’s authority
to entertain the prosecution. A functionally identical argument was considered and
rejected in United States v. Cotton, 535 U.S. 625 (2002). That decision would make
it frivolous for counsel to advance such an argument in this case.

   Counsel’s motion to withdraw is granted, and the appeal is dismissed as frivolous.